Hall, J.
This case has twice been before this court and on both occasions it was held that the earnings of a married woman, prior to 1866, who was not a free trader, and not living separately from her husband, did not constitute her independent personal estate, but belonged to her husband, whether such earnings were derived from keeping a boarding house, or from other labor performed by her; and if her husband .took such funds and invested them in land, and took a bond for titles thereto in his own name, his martial rights attached to the property and no trust could be implied in her favor against a creditor of the husband who became such while the husband owned the property, and who had no notice of the alleged trust prior to extending the credit ; and although the husband subsequently caused a deed to be made to the wife, tliis did not interfere with the creditor’s rights. These rulings control the case, 60 Ga., 524; Gorman et al. vs. Wood. (September Term, 1884.) ■
Judgment affirmed.